DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 Nov. 2020.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 30-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opposite side". There is insufficient antecedent basis for this limitation in the claim.

Claims 2-10 depend upon claim 1.
Claim 2 recites the limitation "the adjacent ones". There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the opposite side". There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the opposite side". There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pairs". There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the opposite side". There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the adjacent ones". There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the opposite sides". There is insufficient antecedent basis for this limitation in the claim.
Claims 12-19 depend upon claim 11.
Claim 12 recites the limitation "the opposite sides". There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the opposite side". There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation "the opposite side". There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the adjacent ones". There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the opposite sides". There is insufficient antecedent basis for this limitation in the claim.
Claims 31-35 depend upon claim 30.
Claim 31 recites the limitation "the opposite sides". There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the opposite side". There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the pairs". There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-19 and 30-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art is US 2007/0297956 and US 6,119,481. ‘956 teaches corrugated structured packing with the packing sheets arranged sequentially in an upright, parallel relationship and fasteners (15 in Figs 2) that 
Claims 2-10 depend upon claim 1.
Regarding claim 11, claim 11 contains similar subject matter as claim 1.
 Claims 12-19 depend upon claim 11.
Regarding claim 30, claim 30 contains similar subject matter as claim 1.
 Claims 31-35 depend upon claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776